SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials CACI International Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: October 6, 2011 Dear Fellow Stockholder: I cordially invite you to attend your Company’s 2011 Annual Meeting of Stockholders on November 17, 2011, at 9:30 a.m., local time. The meeting will be held at the Fairview Park Marriott, 3111 Fairview Park Drive, Falls Church, Virginia 22042. The scheduled matters to be considered and acted on at the meeting are the election of directors; a non-binding advisory vote on the compensation of our named executive officers; a non-binding advisory vote on the frequency of holding an advisory vote on the compensation of our named executive officers; amendment of the Company’s 2006 Stock Incentive Plan to increase the number of shares of Common Stock authorized for issuance from 3,500,000 to 5,000,000 and to allow for the issuance of up to 2,000,000 shares that may be issued in the form of Restricted Stock, Restricted Stock Units or Unrestricted Stock; approval to adjourn the meeting if necessary to permit further solicitation of proxies if there are not sufficient votes at the time of the meeting to approve the amendment of 2006 Stock Incentive Plan; and ratification of the appointment of Ernst & Young LLP as our independent auditors. Detailed information concerning these matters is set forth in the attached Notice of Annual Meeting of Stockholders and Proxy Statement. As a stockholder, your vote is important. I encourage you to execute and return your proxy promptly whether or not you plan to attend so that we may have as many shares as possible represented at the meeting. Returning your completed proxy will not prevent you from voting in person at the meeting if you wish to do so. Thank you for your cooperation and continued support and interest in CACI International Inc. Sincerely, J.P. LONDON Chairman of the Board and Executive Chairman IMPORTANT: Even if you plan to attend the meeting, please complete, sign, date, and return promptly the form of proxy (you can vote via the Internet, by phone, or by using the return envelope if you received a physical copy) to ensure that your vote will be counted. You may vote in person if you so desire, even if you previously have sent in your proxy. Please note that if you execute multiple proxies, the last proxy you execute revokes all previous ones. CACI International Inc 1100 North Glebe Road Arlington, Virginia 22201 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS to be held November 17, 2011 Notice is hereby given that the Annual Meeting of Stockholders of CACI International Inc (CACI or the Company) will be held on Thursday, November 17, 2011 at 9:30 a.m., local time, at the Fairview Park Marriott, 3111 Fairview Park Drive, Falls Church, Virginia 22042 for the following purposes: 1. To elect the nine nominees named in the Proxy Statement to the Company’s Board of Directors; 2. To hold a non-binding advisory vote on the compensation of our named executive officers; 3. To hold a non-binding advisory vote on the frequency of future advisory votes on the compensation of our named executive officers; 4. To approve amendments to the Company’s 2006 Stock Incentive Plan to increase the number of shares of Common Stock authorized for issuance from 3,500,000 to 5,000,000 and to allow for up to 2,000,000 shares of Common Stock to be issued in the form of Restricted Stock, Restricted Stock Units or Unrestricted Stock after August 11, 2011; 5. To approve a proposal to adjourn the meeting if necessary to permit further solicitation of proxies if there are not sufficient votes at the time of the meeting to approve Item 4; 6. To ratify the appointment of Ernst & Young LLP as the Company’s independent auditors for fiscal year 2012; 7. To transact such other business as may otherwise properly come before the Annual Meeting or any adjournment thereof. The Board of Directors has fixed the close of business on September 19, 2011 as the record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting. A list of the stockholders entitled to vote at the Annual Meeting will be made available during regular business hours at CACI International Inc, 1100 N. Glebe Road, Arlington, Virginia 22201 from November 3, 2011 through November 16, 2011 for inspection by any stockholder for any purpose germane to the meeting. By Order of the Board of Directors ARNOLD D. MORSE Secretary Arlington, Virginia Dated: October 6, 2011 IMPORTANT: Even if you plan to attend the meeting, please complete, sign, date, and return promptly the form of proxy (you can vote via the Internet, by phone, or by using the return envelope if you received a physical copy) to ensure that your vote will be counted. You may vote in person if you so desire, even if you previously have sent in your proxy. Please note that if you execute multiple proxies, the last proxy you execute revokes all previous ones. CACI International Inc 1100 North Glebe Road Arlington, Virginia 22201 PROXY STATEMENT
